Appeal by the City of New York from an order of the Supreme Court, Kings County (Morton, J.), dated June 3,1980, which granted petitioners’ application for leave to file a late notice of claim. Order reversed, on the law, without costs of disbursements, and motion denied. It was an improvident exercise of discretion to grant the application which was made eight months after the accident. The papers disclose two claimed accident sites some distance from each other on streets which do not intersect and it appears that the city had no knowledge of the claimed accident within this period. Hopkins, J.P., Mangano, Margett and Thompson, JJ., concur.